Citation Nr: 0833202	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  04-16 786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death. 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The veteran served on active duty from November 1952 to 
February 1955 and from November 1990 to June 1991.  The 
veteran died in July 2002, and the appellant is his surviving 
spouse.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the appellant's claim for 
entitlement to service connection for the veteran's cause of 
death.

In an August 2007 decision, the Board also denied entitlement 
to service connection for the veteran's cause of death.  The 
appellant appealed the Board's decision to the United States 
Court of Appeals for Veterans' Claims (Court).

In a July 2008 Order, the Court granted a July 2008 Joint 
Motion to Remand (filed by representatives for both parties), 
and returned the matter to the Board for compliance with the 
instructions in the Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A remand is required for the matter of entitlement to service 
connection for the veteran's cause of death in order to 
comply with the July 2008 Joint Motion which formed the basis 
for the July 2008 Court Order.  In the July 2008 Joint 
Motion, the parties agreed that a remand was warranted, as 
the Board failed to obtain a medical opinion concerning the 
cause of the veteran's death in light of the evidence of 
record and did not make any attempt to obtain the veteran's 
service personnel records or unit records. 

The appellant asserts that the veteran's cause of death, 
colon cancer with liver metastasis, is related to events 
during his active service.

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court, are applicable to 
this appeal.  Information concerning the VCAA was provided to 
the veteran by correspondence dated in August 2002.

During the pendency of this appeal, the Court issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) finding that the VCAA notice requirements applied to 
all elements of a claim.  As the case is being remanded for 
additional development, appropriate action should be taken to 
ensure adequate VCAA notice as to all elements of the claim 
is provided.

For records in the custody of a Federal department or agency, 
VA must make as many requests as are necessary to obtain any 
relevant records, unless further efforts would be futile; 
however, the claimant must cooperate fully and, if requested, 
must provide enough information to identify and locate any 
existing records.  See 38 C.F.R. § 3.159(c).  Review of the 
claims file shows that the veteran was a member of the 140th 
Field Service Company while stationed in Southwest Asia from 
January 1991 to May 1991.  The AMC/RO should obtain the 
veteran's service personnel records and unit 
histories/records in order to confirm if the veteran was 
exposed to any chemicals or medications during service that 
could have caused his colon cancer or diabetes mellitus. 

Service treatment records do not reflect any evidence of 
colon cancer, liver condition, or diabetes mellitus.  In 
medical care questionnaires dated in April and May 1991, the 
veteran expressly indicated on both occasions that he had no 
reason to believe that either he or his unit had been exposed 
to chemical or germ warfare is Southwest Asia.  His April 
1991 service separation examination report showed no relevant 
abnormalities.  

Post-service treatment notes dated in October 2001 from 
Chesapeake General Hospital revealed that the veteran had 
mild abdominal pain for the prior six months, and he had been 
treating the condition with over-the-counter medications.  A 
CT scan revealed nearly the entire liver was replaced by a 
tumor mass.  Results of a CT-guided aspiration of the liver 
mass were consistent with metastatic adenocarcinoma favoring 
a gastrointestinal source such as the colon.  Despite 
extensive chemotherapy, the veteran died in July 2002.  His 
death certificate listed the immediate cause of death as 
colon cancer with liver metastasis and history of 
hyperkalemia.  Other significant conditions contributing to 
death included diabetes mellitus type II.  At the time of the 
veteran's death, service connection was in not in effect for 
any disability.

In an April 2004 statement, a private physician, B.F.A. M.D., 
indicated that the he had treated the veteran for "carcinoma 
of unknown primary, metastatic to liver and lung, favor 
gastrointestinal origin."  The physician also indicated that 
according to letters that the veteran had received he was 
exposed to Sarin and Cycloserine.  The physician opined that 
he could not be sure, but there certainly was a possibility 
that exposure to these drugs would be as least as likely as 
not to lead to malignancy.  It was further noted that he did 
not have any definite proof of a civilian situation where 
these drugs did lead to a malignancy, but that he was 
certainly concerned about the situation.  He also stated that 
if there was any possibility or the military evaluation shows 
that these drugs have connections to malignancy, the veteran 
should be able to get full military benefits for his family.

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159.  
Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination or opinion when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

In light of the cumulative record and the instructions of the 
July 2008 Joint Motion, the Board has determined that an 
additional medical opinion is needed to determine the 
etiology of the veteran's cause of death and whether it was 
incurred in or aggravated by active service.

As a final matter, the Board notes that VA has determined 
that there is no basis to support a presumption of service 
connection for any diseases, illnesses, or health conditions 
resulting from exposure to sarin, to include both acute high-
dose exposure and low-level exposure, during service in the 
Persian Gulf during the Persian Gulf War.  VA's determination 
is based on an August 2004 report from the National Academy 
of Sciences (NAS) entitled "Gulf War and Health: Updated 
Literature Review of Sarin."  See 73 Fed. Reg. 42411-42414 
(July 21, 2008).  A copy of these pages from Volume 73 of the 
Federal Register has been associated with the claims file. 

In view of the foregoing, the appeal is REMANDED for the 
following actions:

1.  The AMC/RO is to provide the appellant 
a corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  The AMC/RO should contact the National 
Personnel Records Center (NPRC), or any 
other appropriate agency,  to obtain the 
veteran's complete service personnel 
records for his period of his active 
service from November 1990 to June 1991.

In requesting these records, the AMC/RO 
should follow the current procedures 
prescribed in 38 C.F.R. § 3.159 as regards 
requesting records from Federal 
facilities.  The AMC/RO is reminded that 
it should continue efforts to procure the 
veteran's service records until either the 
records are received, or until it receives 
specific information that the records 
sought do not exist or that further 
efforts to obtain them would be futile.  
All records and/or responses received 
should be associated with the claims file.

3.  The AMC/RO should search the unit 
histories for the of the veteran's unit, 
140th Field Service Company, for any 
documented information of toxic chemical 
exposure during the time period he was 
stationed in Southwest Asia from January 
1991 to May 1991.  In the alternative, if 
prior searches are deemed unsuccessful, 
the AMC/RO should contact the U.S. Army 
and Joint Services Records Research Center 
(JSRRC) (formerly U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR)) for additional unit records 
development.  

4.  Thereafter, the veteran's claims file 
should be reviewed by a VA physician, 
preferably an oncologist, for an opinion 
as to whether there is at least a 50 
percent probability or greater (at least 
as likely as not) the veteran's cause of 
death, colon cancer with liver metastasis, 
was incurred in or aggravated by active 
service, to include any verified toxic 
chemical or medication exposure during 
service in Southwest Asia.  The examiner 
is to review the copy of the Federal 
Register 73 Fed. Reg. 42411-42414 (July 
21, 2008) (associated with the claims 
folder), particularly the discussion of 
the National Academy of Sciences Report on 
Gulf War and Health: Updated Literature 
Review of Sarin.  The claims folder and a 
copy of this remand must be made available 
to the physician for review of the case.  
The complete rationale for all opinions 
expressed, should be set forth in the 
medical opinion.  The physician should 
also comment on the April 2004 statement 
of the veteran's private physician that is 
included in the record.

5.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefit sought on 
appeal remains denied, the appellant and 
her representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




